DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 102(a/1,2) and 35 U.S.C. 103 rejections of claims 1-2, 7-8 over Koike as the primary reference are withdrawn due to Applicant’s amendment filed on June 14, 2021.
Repeated Rejections
The 35 U.S.C. 103 rejections of claims 9-13 over the primary combination of Koike in view of Marumo, as evidenced by Kawamura, are repeated below for the same reasons of record in the Office action mailed on March 18, 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koike (US 2012/0229732) in view of Marumo (JPO English translation of JP 2006103169), as evidenced by Kawamura, WO 2015/0500075 (US 2016/0252774 is used here).

Kawamura teaches that in an optical member (including front plate 10 + polarizing plate [0043]), a pressure-sensitive adhesive (20 [0043]) is filled between a protective cover (front plate 10 [0043]) and a polarizing film (polarizing plate 30 [0043, Fig. 1], integrated by sticking them together [0043]), for the purpose of providing the desired laminate bonding (sticking them together [0043]).
Although Koike teaches that a thickness of the protective cover of higher than 500 µm is not preferred (polymer film [0049]), such that Koike fails to teach a thickness of 1,000 µm or more, Koike does not teach that it is prohibited because Koike teaches 
Marumo teaches that a protective cover which forms a top surface of a liquid crystal display device (liquid crystal display cover, overview) has a thickness that can be increased from 500 µm to 1,200 µm (0.5-1.2 mm, overview, page 3) which is within the claimed range of 1,000 µm or more, for the purpose of providing the desired enhancement in physical bulk protection.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have increased the thickness of the protective cover of the optical member of Koike, from 500 µm to one that is within a range of 1,000 µm or more, in order to obtain the desired enhancement in physical bulk protection, as taught by Marumo.
Regarding claim 11, Koike teaches that the optical member further comprises an antireflection film ([0030]), which can be laminated on a side of the protective cover opposite to the polarizing film, for the purpose of preventing undesired reflection of external light, as evidenced by Kawamura.
Kawamura teaches that in the optical member, an antireflection film is laminated on a side of the protective cover 10 opposite to the polarizing film 30 (front plate 10 may have functions such as antireflection … can be a laminate of a substrate … and one or more layers … laminated on the substrate and having the above function(s) [0042]), for the purpose of preventing undesired reflection of external light.

However, Koike teaches that the protective cover can form the top surface (provided on and attached to the top surface [0040]) of a liquid crystal display device comprising the optical member comprising the polarizing film (polarizer [0040]) and the protective cover (polymer film [0040]).
Marumo teaches that a protective cover which forms a top surface of a liquid crystal display device (liquid crystal display cover, overview) can be formed of a laminated structure of a polycarbonate resin and a polymethyl methacrylate resin (acrylic resin layer constituting the polycarbonate resin laminate [0006], acrylic resin … is a copolymer of … methyl methacrylate 99% [0008])  instead of just a polycarbonate resin structure (general polycarbonate resin plate [0004]), for the purpose of providing the desired combination of surface hardness, particularly pencil hardness, impact resistance and punching processibility ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a laminated structure of a polycarbonate resin and a polymethyl methacrylate, in place of just the polycarbonate resin structure, to form the protective cover of the optical member of Koike, in order to obtain the desired combination of surface hardness, particularly pencil hardness, impact resistance and punching processibility, as taught by Marumo. 
Regarding claim 13, Koike teaches a liquid crystal display device apparatus (liquid crystal display device [0040]) comprising the optical member ([0040]).
Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Marumo, as evidenced by Kawamura, as applied to claims 9, 11-13 above, and further in view of Doo (US 2017/0210104).
Koike, as modified by Marumo and Kawamura, teaches the optical member comprising the polarizing film and the protective cover, as described above.  
Regarding claim 10, Koike, as modified by Marumo and Kawamura, is silent regarding a bending strength of the protective cover.
However, Koike teaches that the protective cover can form the top surface (provided on and attached to the top surface [0040]) of a liquid crystal display device comprising the optical member comprising the polarizing film (polarizer [0040]) and the protective cover (polymer film [0040]).
Doo teaches that a protective cover forming the top surface (cover sheet for the protection of the front surface [0014]) of a liquid crystal display device (display [0014], LCD [0003]), can have a bending strength (flexural modulus [0034]) based on a bending test method of ASTM-D790 ([0034], bending test [0054]) of S of Applicant = 16300 kgf/cm2 (1.6 GPa [0034]), for the purpose of providing the desired flexural strength.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the protective cover of the optical member of Koike, with a bending strength based on a bending test method of ASTM-D790, of 16300 kgf/cm2, in order to obtain the desired flexural strength, as taught by Doo.
Koike, as modified by Marumo, teaches that the protective cover can have a thickness T of Applicant = 1.2 mm (abstract of Marumo), for the purpose of providing the desired enhancement in physical bulk protection, as described above, such that the 2 x 1.2 mm) which is within the claimed range of 400 or more, for the purpose of providing the desired flexural durability, as described above. It is noted that the term “value” does not have units as defined in the context of the specification. 
Regarding claim 12, as rejected above, Koike teaches that the protective cover is a polycarbonate resin structure (polycarbonate film [0044]), but fails to teach that it is formed of a laminated structure of a polycarbonate resin and a polymethyl methacrylate resin.
However, Koike teaches that the protective cover can form the top surface (provided on and attached to the top surface [0040]) of a liquid crystal display device comprising the optical member comprising the polarizing film (polarizer [0040]) and the protective cover (polymer film [0040]).
Marumo teaches that a protective cover which forms a top surface of a liquid crystal display device (liquid crystal display cover, abstract) can be formed of a laminated structure of a polycarbonate resin and a polymethyl methacrylate resin (acrylic resin layer constituting the polycarbonate resin laminate [0006], acrylic resin … is a copolymer of … methyl methacrylate 99% [0008])  instead of just a polycarbonate resin structure (general polycarbonate resin plate [0004]), for the purpose of providing the desired combination of surface hardness, particularly pencil hardness, impact resistance and punching processibility ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a laminated structure of a polycarbonate resin and a polymethyl 
Additionally, Doo teaches that a protective cover forming the top surface (cover sheet for the protection of the front surface [0014]) of a liquid crystal display device (display [0014], LCD [0003]), can be formed of a laminated structure of a polycarbonate resin and a polymethyl methacrylate resin (multilayer structure comprising two PC layers and a polymethylmethacrylate-based resin layer, PMMA layer [0016])  instead of just a polycarbonate resin structure (polycarbonate-based resin layer, PC layer [0015]), for the purpose of providing the desired combination of transparency, surface hardness, durability, heat resistance ([0005]) and deformation resistance (minimally deformed [0007]).
Therefore, it would additionally have been obvious to one of ordinary skill in the art at the time, to have provided the laminated structure of a polycarbonate resin and a polymethyl methacrylate, in place of just the polycarbonate resin structure, to form the protective cover of the optical member of Koike, in order to obtain the desired combination of transparency, surface hardness, durability, heat resistance and deformation resistance, as taught by Doo. 

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koike (US 2012/0229732) in view of in view of Marumo (JPO English translation of JP 2006103169).
Regarding claim 1, Koike teaches an optical member (including polarizer + polymer film [0040]) comprising: a polarizing film (polarizer [0040]) and a protective cover (polymer film … disposed on the viewing side of the polarizer [0040]), wherein the protective cover has an in-plane retardation of 10,000 nm (retardation [0036] defined by the product ∆Nxd of the anisotropy ∆N = |Nx–Ny| [0052] which is the same as the one defined in Applicant’s specification ((nx-ny)xd [0011])) which is within the claimed range of 1,000 nm or more, and wherein an angle formed by the slow axis of the protective cover and the absorption axis of the polarizing film is about 45°(polarizer [0040]) which is within the claimed range of from 40° to 50°.  although Koike teaches that a thickness of the protective cover of higher than 500 µm is not preferred (polymer film [0049]), such that Koike fails to teach a thickness of 1,000 µm or more, Koike does not teach that it is prohibited because Koike teaches that the protective cover may have any thickness ([0049]).  In addition, Koike teaches that the protective cover can form the top surface (provided on and attached to the top surface [0040]) of a liquid crystal display device comprising the optical member comprising the polarizing film (polarizer [0040]) and the protective cover (polymer film [0040]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have increased the thickness of the protective cover of the optical member of Koike, from 500 µm to one that is within a range of 1,000 µm or more, in order to obtain the desired enhancement in physical bulk protection, as taught by Marumo.
Regarding claim 2, Koike teaches that the in-plane retardation of the protective cover is 10,000 nm (retardation [0036] defined by the product ∆Nxd of the anisotropy ∆N = |Nx–Ny| [0052] which is the same as the one defined in Applicant’s specification ((nx-ny)xd [0011])) which is within the claimed range of 7,000 nm or more.
Regarding claim 7, Koike teaches a liquid crystal display device apparatus (liquid crystal display device [0040]) comprising the optical member (polarizer + polymer film [0040]).
Regarding claim 8, Koike teaches that the protective cover is a polycarbonate resin structure (polycarbonate film [0044]), but fails to teach that it is formed of a laminated structure of a polycarbonate resin and a polymethyl methacrylate resin.
However, Koike teaches that the protective cover can form the top surface (provided on and attached to the top surface [0040]) of a liquid crystal display device comprising the optical member comprising the polarizing film (polarizer [0040]) and the protective cover (polymer film [0040]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a laminated structure of a polycarbonate resin and a polymethyl methacrylate, in place of just the polycarbonate resin structure, to form the protective cover of the optical member of Koike, in order to obtain the desired combination of surface hardness, particularly pencil hardness, impact resistance and punching processibility, as taught by Marumo. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Marumo, as applied to claims 1-2, 7-8 above, and further in view of Doo (US 2017/0210104).
Koike, as modified by Marumo, teaches the optical member comprising the polarizing film and the protective cover, as described above.  Koike is silent regarding a bending strength of the protective cover.
However, Koike teaches that the protective cover can form the top surface (provided on and attached to the top surface [0040]) of a liquid crystal display device 
Doo teaches that a protective cover forming the top surface (cover sheet for the protection of the front surface [0014]) of a liquid crystal display device (display [0014], LCD [0003]), can have a bending strength (flexural modulus [0034]) based on a bending test method of ASTM-D790 ([0034], bending test [0054]) of S of Applicant = 16300 kgf/cm2 (1.6 GPa [0034]), for the purpose of providing the desired flexural strength.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the protective cover of the optical member of Koike, with a bending strength based on a bending test method of ASTM-D790, of 16300 kgf/cm2, in order to obtain the desired flexural strength, as taught by Doo.
Koike teaches that the protective cover can have a thickness T of Applicant = 0.5 mm (500 µm, polymer film [0049]), such that the protective cover of the optical member of Koike, as modified by Doo, can have a value of SxT of Applicant, of 8150 (16300 kgf/cm2 x 0.5 mm) which is within the claimed range of 400 or more, for the purpose of providing the desired flexural durability, as described above.  It is noted that the term “value” does not have units as defined in the context of the specification.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Marumo, as applied to claims 1-2, 7-8 above, and further as evidenced by Kawamura, WO 2015/0500075 (US 2016/0252774 is used here).
Koike, as modified by Marumo, teaches the optical member comprising the polarizing film and the protective cover, as described above.

Kawamura teaches that in an optical member (including front plate 10 + polarizing plate [0043]), a pressure-sensitive adhesive (20 [0043]) is filled between a protective cover (front plate 10 [0043]) and a polarizing film (polarizing plate 30 [0043, Fig. 1], integrated by sticking them together [0043]), for the purpose of providing the desired laminate bonding (sticking them together [0043]).
Regarding claim 6, Koike teaches that the optical member further comprises an antireflection film ([0030]), which can be laminated on a side of the protective cover opposite to the polarizing film, for the purpose of preventing undesired reflection of external light, as evidenced by Kawamura.
Kawamura teaches that in the optical member, an antireflection film is laminated on a side of the protective cover 10 opposite to the polarizing film 30 (front plate 10 may have functions such as antireflection … can be a laminate of a substrate … and one or more layers … laminated on the substrate and having the above function(s) [0042]), for the purpose of preventing undesired reflection of external light.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the thickness of 1200 microns taught by Marumo is the total thickness of the laminate and not the thickness of the protective cover itself.
Applicant is respectfully apprised that in the previously presented claim 8 which depends on claim 1, and the previously presented claim 12 which depends on claim 9, the protective cover is further defined as a laminated structure, such that the protective cover can be a laminate instead of a single-layer film.
Applicant argues that Koike specifies that a protective cover film having a thickness of higher than 500 µm is not preferred, because such a film is very rigid, which reduces flexibility inherent to a polymer film, which reduces practicality of the film as an industrial material, and that the upper limit of the film thickness may particularly preferably be 350 µm.
Applicant is respectfully apprised that Koike only states that the practicality of the film as an industrial material is reduced for the preferred upper limit of the film thickness, and does not reiterate that said practicality is significantly reduced as previously stated for the preferred lower limit of the film thickness.  Furthermore, Koike uses the term “may” to qualify the preferable and particularly preferable thickness values, which implies that those values are options, not requirements.
Applicant argues that in accordance with MPEP 2131.02, a prior art reference must be considered in its entirety, i.e. as a whole, including portions that would lead away from the claimed invention, and that it is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.
significantly reduced as previously stated for the preferred lower limit of the film thickness.  Furthermore, Koike uses the term “may” to qualify the preferable and particularly preferable thickness values, which implies that those values are options, not requirements.
Applicant argues that 1,000 microns is not insignificantly close to the preferred range of below 500 microns [taught by Koike], and that there can be no reasonable explanation as to why one of ordinary skill in the art would arrive thereat.
Applicant is respectfully apprised that Koike as the primary reference, only states that the practicality of the film as an industrial material is reduced for the preferred upper limit of the film thickness, and does not reiterate that said practicality is significantly reduced as previously stated for the preferred lower limit of the film thickness.  Furthermore, Koike uses the term “may” to qualify the preferable and particularly preferable thickness values, which implies that those values are options, not requirements.
 Marumo is the secondary reference which teaches that a protective cover which forms a top surface of a liquid crystal display device (liquid crystal display cover, overview) has a thickness that can be increased from 500 µm to 1,200 µm (0.5-1.2 mm, 
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782